                      Case 2:21-cr-00626-VJ1 Document 1 Filed 01/25/21 Page 1 of 3


 A0 9l (Rcv. 02109) Crimrnal (\impluint



                                          UNrrEn Srarns Drsrnrcr Counr
                                                                 for the
                                                        District of New Mexico

                    t.inited Statss 0f America                      )
                                  v.

                                                                                             t -88 rn5
                                                                    )
                       David William HILL                           )       case   NoJ
                                                                    )
                                                                    )
                             I )t!enduttt



                                                     CRIMINAL COMPLAINT

           1,   the complainant irr this case, state that the lbllowing is true to the best of my knowledge and belief.

          On or about the date         of 4112112421 in the counlv of       Dona      Ana        in   the     Judicial        District ol'
       New      Mexico    . tlie defbndant   violated    21                U. S. C.   -s   841 (a)(1)
x   an ofTense described as follows:


Knowingly or intentionally; (1) to manufacture, distribute, or dispense or possess with intent to manufacture, distribute or
dispense a controlled substance; to wit approximately 5.897 kilograms (13.0 lbs) of cocaine.




          'l'his criminal complaint is bascd orr tlrese facts:
See Attachment A




        Ml Cunrinu"d on the attachecl sheel.




                                                                                           DEA SpecialAgent Stephanie Nuno
                                                                                                   Pririled name o,1d title

 Sworn to before me and signed in nry prescncc.


 Dare: tf ,ln..-
                                                                                                      ,ludge's :iignalure

 City and    state:            Las Cruces, New Mexico                                      $?gPF4.s,l\I RE. V$DM,qR
                                                                                           u. s. ry,fifi},fi Iffi ATli,,l,rDGE
    Case 2:21-cr-00626-VJ1 Document 1 Filed 01/25/21 Page 2 of 3



    United States of Arnerrca                                            Attachmerrt A
                V.                                                    Criminal Complaint
     FIll.t,, David Williarn

Your Affiant, Special Agenl Stephanie Nuno. being duly sworn! states that the fbllowing
inlbrmation is presented as probable cause to charge David William t-ltLt-. Since this
affidavit is being submitted lbr the limited purpose of establishing probable cause, your
afliant has not included every known t'act pertaining to this investigation. The following
is true and correct to the best of my knowledge and beliel:

According to U.S. Border Patrol (USBP) Report of Apprehension or Seizure Number
t.ASz101000039, the following is based on information provided to rne by other agents
and is presented as probable cause to arrest David William l-lll.L.

on.lanuary 21,2021at approxirnately 5:30 p.nr,, Border PatrolAgenr (BPA) Natalie
Aguilera was assigned to the [J.S. I]order Patrol checkpoint on lnterstate 25 (l-25)Nor1h
in Las Cruces, NM when I3['A Aguilera encountered a black Cadillac Escalade bearing
Texas Tag N'fl-12735, l'he vehicle drove up to the primary inspection area with a single
male occupant. later identified as David William HILL. I-llLL nodded and waved his
hand while attempting to continue driving through without stopping. BPA Aguilera
motioned for t'llLL to stop his vehicle so that BPA Aguilera could conduct an
immigration inspection, B['A Aguilera asked HILt, Ibr his citizenship and l'{lLL replied
that he is an American citizen and again attempted to drive ofL BPA Aguilera again
asked Hll-L to stop and to rolldown his rearwindow so that BPA Aguilera c,ould see il
there were any other passengers in the vehicle. IjILL nodded his head and began
repeating, "Yea, yea. oh yea" as hc rolled dowrr lris window. BI'}A Aguilera saw a couple
of suitcases in the back of the velricle indicating that F{lLL r.vas a taking long trip and
BPA Aguilera asked ['llL[- where he was traveling from and he stated that he was
traveling I'rom Houston en route to Albuquerque. BPA Aguilera noticed that Hlt-1. spoke
very quickly and at times his voice trembled. UPA Aguilera also noticed l-llLL looked
pained each time he swallowed, IIPA Aguilera asked HILL, what the reason fbr such a
long trip was and he stated he was going to Albuquerque to look for a vehicle to buy.
BPA Aguilera asked HIt,t, if he had purchased a vehicle and if he was just pic,king it up
and t'llLL stated he ws.iust goirrg to look fbr a vehicle to buy. BPA Aguilera asked HILL
where he was goirrg to lor:k l'crr a vehicle to buy and HILL had no idea of where his
vehicle shopping rvould begin or take place. BPA Aguilera noticed HILL seemed very
excited and kept jerking his head back and lbrth between BPA Aguilera and his
passenger seat. l-llLL's strange demeanor. route oltravel and the fact that he had
attempted twice to drive away trying to avoid inspection, prompted BPA Aguilera to ask
HILt, il'she could perlbrm a canine inspection of his vehicle. l'{ll-L consented to a canine
inspection and was directed to the secondary inspection area.

Once in the secondary inspection area, [{lLL was escorted from his vehicle. BPA
Aguilera conducted a systematic canine inspection of the vehicle with her government
assigned canine. Apace. IIPA Aguilera notil'ied agents that Apace had alerted to the rear
passenger area of the vehicle. I-llLL was escorted into the waiting room area of the
checkpoint. A hand search of'['llLt,'s vehicle resulted in nine (9) bundles o{'a subsrance
wrapped in black electrical tape, in an open US Postal Service box concealed in a suitcase
in betwcen the rear seats o{'the vehicle.'fhe nine bundles contained a white powdery
    Case 2:21-cr-00626-VJ1 Document 1 Filed 01/25/21 Page 3 of 3



    United States of Anrerrca                                                Attachrnent A
                   V.                                                     Criminal Complaint
      llll.l,,   David William

substance tested positive for the properties of'cocaine. The total weight of the bundles
was 5.897 kilorgrarns, 1'lll.l, was read his Mirancla Rights by IIPA Aguilera which he
ackno,uvledged and stated he understclod. Illl-1. invoked his right to have an attorney
prcscnt during qucstioning.

DEA Special Agent Stephanic Nuno was contacted and stated that she would be
responding to the checkpoint. At approximately 7:00 p.m.. SA Nuno and DEA l-ask
Force Officer (TFO) Pedro Palacios arrived at the I-25 USBP Checkpoint to {urther
investigate the case . SA Nuno and TFO Palacios were provided with form l-44 which had
been generated by BPA Aguilera. SA Nuno and 'fFO Palacios took photographs of
l'tll-L's Cadillac Llscalade rvhic,h r.vas parked in a securs area outside of the USBP
checkpoint. tlPA Aguilera provided SA Nurro andTFO Palacios with electronic devices
to include four cellular phones. an electronic laptop and an e lectronic notebook belonging
to f'llLL. SA Nuno and l'FO Palacios took custody of the cocaine and photographed it,
The bundles were labeled with various numbers and lctter markings, indicative of the
intention to distritrute the buncJles. SA Nuno as witnessed by "t'FO Palacios seized an
undetennined amount of LJ.S. currency from l'{lLL, which rvas on his person in the
holding cell when he was placcd under arrest by SA Nuno and l'FO Palacios.

Custody   ot'l"lll,L, the   cocaine . electronic devices, arrd the undetermined amount o1'[J.S
curency belonging to l'lll,l-. werc turncd over to SA Nuno and fFO Palacios. lllLL's
Cadillac [:scalade rvas torved to the El Paso Division lbr storage and sal'ekeeping. SA
Nuno andTFO Palacios transported l-lll-l- to the Dona Ana County Detention Center
where he was booked. J'hc cocaine. elecronic cJevices and undetermined amount of Ll.S,
currency was secured at the El Paso Division.

Based on the above" your al'liant subrnits to this l'lonorable Court that there is enouglr
probable cause to charge David Williarn i'lll.l. with a violation of 'l'itle 2l , United States
Clode, Section 841 (aXl). Assistant LJnited States Attorncy Aaron Jordan accepted
prosecution ol' this case,
